Title: Memorandum to Tadeusz Kosciuszko, [25 April 1798]
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            [25 Apr. 1798]
          
          Memorandum.
          The triplicate of both bills of exchange & the copy of the letters of advice enclosed to Messrs. Nicholas & Jacob Van Staphorst & Hubbard bankers of Amsterdam. therefore the […] of the bills & letters must […]. they are […] informed that the half yearly dividends […] [return?] […] to them, therefore they […] with you […] recieve […] the conveni[…] […] [much con]nected with […] [counted] […] Th: J. for which reasons he […] resides at Paris, is an […] [acquain]ted with, and […] [applied to if the bills be not disposed?] of before you […] particular position is not known to Th:J. letters for you will be addressed to them. they should consequently be kept always informed where you are. the person who acts for me at Philadelphia is mr John Barnes, merchant, South 3d. street Philadelphia. he will be particularly empowered to receive the halfyearly dividends & to remit them to Messrs. Nicholas & Jacob Van Staphorst & Hubbard at Amsterdam.
          
            Th: Jefferson
          
        